Mr. Presiding Justice Thomson dissenting: I am unable to concur in the foregoing decision. There is a direct conflict in our decisions in Illinois on the question of the necessity of having the trial court pass upon propositions of law in order to preserve issues of law for review in this court, in a case which has been tried by the court below without a jury. On the one hand we have the following cases holding that the Appellate Court in reviewing such a case may pass upon such issues of law as may be involved even though no propositions of law were submitted to the trial court: West Chicago Park Com’rs v. Kincade, 64 Ill. App. 113; City of Chicago v. Bartels, 146 Ill. App. 180; United States Brewing Co. v. Wolf, 181 Ill. App. 509; Lanski v. Chicago & N. W. Ry. Co., 181 Ill. App. 565; Consolidated Ribbon & Carbon Co. v. Crane Co., 183 Ill. App. 392, and Educational Aid Society v. Bush Temple Conservatory, 187 Ill. App. 250. The basis for these decisions is the, opinion of our Supreme Court in Bradish v. Yocum, 130 Ill. 386, in which the court held in effect that in order to preserve issues of law, for review in the Supreme Court in a ease coming to that court through the Appellate Court, it was necessary that propositions of law be presented to and passed upon by the trial court,- but that this was not necessary in cases coming to the Supreme Court direct from the trial court. On the other hand, we have the following cases holding that where the case is heard in the trial court without a jury and the record shows no objections to the rulings of the trial court upon the evidence and no motions made during the progress of the trial calling for rulings on the questions of law, and showing further that no propositions of law were submitted to the court, no issues of law are presented to this court for review: Dominion Co. v. Atwood, 114 Ill. App. 447; Goodheart v. Hall, 145 Ill. App. 604; Bercaw v. Sims, 164 Ill. App. 241; People v. Commissioners of Highways, 188 Ill. App. 56; Flodin v. W. H. Lutes Co., 191 Ill. App. 195; Overland Motor Co. v. Tennant, 195 Ill. App. 6; Warren Sales Co. v. Shaw, 195 Ill. App. 211. The only one of these cases that appears to have been considered in any way in the Supreme Court is the Flodin case. In that case the Supreme Court denied a writ of certiorari. Although there is no decision of the Supreme Court following that of Bradish v. Yocum, supra, which may be said to be directly on the point, there are subsequent decisions of that court which seem to indicate clearly that the Supreme Court has departed from the rule laid down in that case. In the case of West Chicago Park Com’rs v. Metropolitan West Side El. R. Co., 182 Ill. 246, which was an appeal from the county court of Cook county direct to the Supreme Court, the appellant urged certain alleged errors of the trial court on questions of law. No propositions of law had been submitted to the trial court and the Supreme Court held that in view of that fact none of the issues of law which had been argued were before it for review saying: “The only question open for our consideration is whether the judgment is so manifestly against the weight of the evidence that we should hold that the court erred in its findings of fact.” In the case of Chicago Union Traction Co. v. City of Chicago, 202 Ill. 576, being an appeal from the county court of Cook county direct to the Supreme Court, the court in effect followed the same rule, when it held ihat the trial court had been in error in refusing to pass upon propositions of law which had been submitted and said: ‘ The purpose to be subserved by propositions of law is to determine whether the trial judge entertains correct views of the principles of law involved in the proceeding. In some instances it is only through the medium of such propositions that the record can be made to show the views of the court as to the principles of law applicable to the facts of the case. In such instances the refusal to consider and pass upon the propositions would constitute fatal error.” The court proceeded to hold in that case that the propositions of law which had been submitted to the trial court and which it had refused to pass upon did not call for any ruling upon any question of law except such as the court had already passed upon in its rulings as to the admissibility of the testimony, and therefore the court held that the refusal to pass upon the propositions of law submitted was harmless error and, the issues of law involved being preserved in the record by the rulings which the trial court ha.d made, the Supreme Court proceeded to pass upon them. In Sullivan v. Atchison, T. & S. F. Ry. Co., 262 Ill. 317, which was a writ of- error to the circuit court of Will county, the bill of exceptions failed to show any exceptions to the judgment or any rulings of the court on the evidence, nor did it recite that any propositions had been submitted to the trial court or ruled upon by it, and again the Supreme Court held that no question of law was preserved for review. Where the case comes to this court from the trial court for review, this court may, generally speaking, pass upon the questions preserved in the record, both of law and of fact. As to all questions of fact, the judgment of this court is final but as to all questions of law, the defeated party has the right to a further review in the Supreme Court provided the case is such as to come within the jurisdiction of that court, but in such cases the right of the defeated party to a review of the questions of law involved will come to naught if this court reviews the case and passes upon it, where the record discloses no propositions of law passed upon by the trial court, and the legal issues involved were not preserved by rulings upon the evidence or some appropriate motion. If this court holds that it may review issues of law where they have not been preserved by propositions of law, or otherwise, the court might well be of the opinion that no error had been committed by the trial court on the facts, but it might base a reversal of the judgment on some questions of law, and although the case might be such as to come within the jurisdiction of the Supreme Court, the defeated party in the Appellate Court would be powerless to have its decision reviewed. In the trial of a case with a jury, it is incumbent upon the trial judge to announce the principles of law which in its judgment apply to the issues involved, through its instructions to the jury and on appeal the issues of fact and the issues of law involving the substantive propositions on which the trial court based its conduct in the case are clearly preserved and defined for appropriate review. The only method by which the same result can be obtained in cases where the jury has been waived, and the trial court passes upon the facts as well as the law, is by means of propositions of law. It seems to me that both on the present state of the decisions of our courts and on reason it should be held that where issues of law are not preserved by appropriate motion or by rulings on the evidence and no propositions of law have been presented to the trial court, nor passed upon by it, such issues of law cannot be considered on the record in this court. That the record in the case at bar presents that situation seems to me to be clear. No issues of law were, preserved by motion nor by rulings on the evidence and no propositions of law were submitted to the trial court. The very first issue urged by the appellant in this court at the beginning of the argument set forth in his brief is “the original order memorandum is not a contract because it is not complete as to all its terms,” and on the contrary the appellee argues (assuming but not admitting that the question is before this court for review) that the written memorandum dated November 10, 1917, together with the samples concurrently submitted and therein identified, constituted a valid and binding contract for the sale and delivery of the 400 dozen, dresses therein referred to. Thus the .first and main issue presented for our review is one of law involving the construction which should be placed upon the written document signed by the parties under date of November 10, 1917. That the question of the construction of the document referred to presents an issue of law, hardly seems to admit of doubt. Nor can I agree with appellant’s contention that, admitting this to present an issue of law, it is preserved for review by reason of the fact that the trial court allowed appellee’s motion to strike out certain evidence of conversations following the date of that document. Such ruling was quite as consistent with a holding of the trial court that the document was a completed order, as with a holding that it was a completed. contract. Another issue urged upon this court by appellant is to the effect .that the evidence is such as to show that he was excused from the performance of such contract as he admits was consummated, by reason of the contract of the appellee, and it is further urged that the trial court erred in including certain elements of damages which should not have been considered. These matters likewise present issues of law. No points other than these are argued by appellant in his brief and it is therefore my opinion that the judgment of the municipal court should be affirmed.